NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE LUIS BOBADILLA,                            No. 20-56152

                Plaintiff-Appellant,            D.C. No. 2:20-cv-05732-PSG-ADS

 v.
                                                MEMORANDUM*
SECURITY NATIONAL MORTGAGE
COMPANY, a Utah corporation - Lender; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Jose Luis Bobadilla appeals pro se from the district court’s judgment

dismissing defendants Security National Mortgage Company (“SNMC”) and

National Mortgage Servicing Corporation (“NDSC”) from his action alleging



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion the district court’s dismissal under its local rules.

Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We affirm.

       The district court did not abuse its discretion in dismissing Bobadilla’s

claims against SNMC and NDSC after Bobadilla failed to file a timely opposition

to these defendants’ motions to dismiss as required by the district court’s local

rules. See id. at 53-54 (factors to consider before dismissing an action for failure to

follow a district court’s local rules; where the district court does not make explicit

findings concerning the factors, “we review the record independently to determine

whether [it] abused its discretion”); see also King v. Atiyeh, 814 F.2d 565, 567 (9th

Cir. 1987), overruled on other grounds by Lacey v. Maricopa County, 693 F.3d

896 (9th Cir. 2012) (en banc) (pro se litigants are held to same procedural rules as

other litigants).

       We reject as meritless Bobadilla’s contentions that the district court judge

was biased against him.

       AFFIRMED.




                                           2                                    20-56152